Exhibit A
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this “Agreement”) is entered into as of December 7,
2007 (“Effective Date”) by and between PROELITE, INC., a New Jersey corporation,
with its principal office at 12121 Wilshire Boulevard, Suite 1001, Los Angeles,
California 90025 (the “Company” or “PE”), and FFP, INC., a Hawaii corporation
(“Consultant,” together with the Company, the “Parties”), with reference to the
following facts:
 
WHEREAS, concurrently herewith, the Company is acquiring all or substantially
all of the business and assets of Future Fight Productions, Inc., pursuant to an
Asset Purchase Agreement, dated as of September 13, 2007, between Consultant and
the Company (the “Purchase Agreement”), and including the tradename, “Future
Fight Productions” (hereafter, “Future Fight Productions” shall refer to such
business operations and assets); and
 
WHEREAS, in connection with the Company’s acquisition of such business and
assets of Consultant, and as a condition thereto, the Company desires that
Consultant be retained by the Company; and
 
WHEREAS, Consultant has certain knowledge, expertise, experience and reputation
of which the Company desires to avail itself; and
 
WHEREAS, Consultant and Company desire to set forth their future independent
contractor relationship;
 
NOW, THEREFORE, the Company and Consultant desire to set forth in this Agreement
the terms and conditions of Consultant's engagement by the Company.
 
ARTICLE I
ENGAGEMENT; TERM; DUTIES
 
1.1  Engagement. The Company hereby agrees that, commencing on December 7, 2007
(the “Commencement Date”) and, subject to Section 4.1, ending on October 31,
2012 (the “Term”), the Company shall engage Consultant to provide certain
consulting services, and Consultant hereby accepts such engagement by the
Company, upon the terms and subject to the conditions hereinafter set forth.
 
1.2  Consulting Services. Consultant’s duties and services for the Company shall
include and not be limited to the following:
 
1.2.1  Organizing, managing, promoting live events for Future Fight Productions
and EliteXC Live, a subsidiary of the Company (“EliteXC”).
 
1.2.2  Providing Consulting Services for all events that are promoted, organized
or managed by EliteXC;
 
1.2.3  Signing fighters to EliteXC and Future Fight Productions;
 
 
 

--------------------------------------------------------------------------------

 
1.2.4  Seeking and exploring business opportunities that are relevant to the
Company’s business, including but not limited to sponsorships, strategic deals
and distribution deals;
 
1.2.5  Reporting to the President of EliteXC, Gary Shaw, on a routine basis, to
be determined by Mr. Shaw; and
 
1.2.6  Traveling to PE's headquarters periodically at the request of the
Company, as may be requested from time to time by the President of EliteXC.
 
1.3  Covenants of Consultant.
 
1.3.1  Reports. Consultant shall use its best efforts and skills to truthfully,
accurately, and promptly make, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, programming including master tapes, or
other property belonging to the Company of which it may have custody, and
promptly pay and deliver the same whenever it may be directed to do so by the
management of PE.
 
(a)  In accordance with Sections 1.2.5 and 1.3.1, Consultant shall submit to the
Chief Financial Officer of the Company all documents, invoices, agreements,
understandings, and contracts and all other records received from third parties
in connection with any Company events, which shall include events promoted under
“Future Fight Productions”, “ICON”, “EliteXC” or any events promoted by the
Company or an affiliate thereof.
 
1.3.2  Rules and Regulations. Consultant shall obey and be bound by all rules,
regulations and special instructions of the Company and all other rules,
regulations, guides, handbooks, procedures, policies and special instructions
applicable to the Company’s business in connection with its duties hereunder and
shall endeavor to improve its ability and knowledge of the Company’s business in
an effort to increase the value of its services for the mutual benefit of the
Company and the Consultant.
 
1.3.3  Opportunities. Consultant shall make all business opportunities of which
it becomes aware that are relevant to the Company’s business available to the
Company, and to no other person or entity or to itself individually.
 
1.3.4  Time. The Consultant agrees to devote such time and attention to
Consulting Services hereunder as is required to fulfill its obligations under
this Agreement in a timely and professional manner, recognizing that the time
demands may vary month-to-month.
 
1.4  Representative of Consultant. Consultant shall perform its duties through
its representative, THOMAS JAY THOMPSON (“Thompson”). In this Agreement,
“Consultant” means and includes Thompson.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE II
COMPENSATION
 
2.1  Consulting Fee. In consideration of the Consulting Services to be rendered
hereunder, the Company shall pay to Consultant a consulting fee of Eleven
Thousand Six Hundred Sixty-Six and 66/100 Dollars ($11,666.66) per month for the
Term, payable in arrears on the last day of each month, with the first payment
to be made on December 31, 2007 (“Consulting Fee”). If Thompson ceases to be the
representative of Consultant, then, at Company’s election, this Agreement shall
terminate.
 
2.1.1 For a period of five (5) years, Consultant shall receive twenty percent
(20%) of the earnings before interest, taxes, depreciation and amortization
related to the events that the Consultant promotes under “Future Fight
Productions” or “ICON” (“EBITDA”), after deducting: (i) the Consulting Fee paid
under this Agreement and (ii) any additional sales, general and administrative
expenses incurred by the Company. The EBITDA payable to Consultant in accordance
with this Section 2.1.1, shall be payable to Consultant within ninety (90) days
after the end of each fiscal year (December 31).
 
2.2  Consulting Shares. In addition to the Consulting Fee and the EBITDA payable
under Section 2.1.1, if any, Company shall pay Consultant Consulting Shares,
which shall mean Fifty Thousand shares of Company’s common stock.
 
2.2.1  Payment. The Consulting Shares shall be made in equal payments on each of
the first three (3) anniversaries of the Effective Date of this Agreement.
 
2.2.2  Forfeiture. The Consulting Shares shall be subject to forfeiture as
follows:
 
(a)  Upon the termination of this Agreement sooner than the third (3rd)
anniversary of its Effective Date, all shares not yet paid shall be forfeited,
except as otherwise provided in (i) and (ii), immediately below.
 
(i)  A pro rata portion of the shares that would have been payable on the
anniversary of the Closing Date next following the date on which the Consulting
Agreement is terminated shall be paid to Consultant, such pro rata portion being
equal to the product of one-third of the Consulting Shares and a fraction, the
numerator of which is the number of days that have elapsed since the immediately
preceding anniversary of the Closing Date through the date of the termination of
the Consulting Agreement and the denominator of which is 365 (or 366 in the case
of leap years).
 
(ii)  If the Consulting Agreement is terminated by Company “Without Cause” (as
defined in Section 4.5 of this Agreement), then fifty percent (50%) of all
shares that would have been payable after the date on which the Consulting
Agreement is terminated shall be paid to Consultant.
 
The shares identified in (i) and (ii), above, shall be paid on the dates on
which such shares would have been paid in accordance with Section 2.2.1, above,
had no forfeitures occurred.
 
 
3

--------------------------------------------------------------------------------

 
(b)  Any payment of Consulting Shares made by Company to Consultant shall be
forfeited by Consultant, and Consultant shall be obligated to return to Company,
without the necessity of any demand therefor, the certificate evidencing such
shares, if, within one year of such payment Consultant shall engage or attempt
to engage in any of the following (each, a “Prohibited Transaction”): (x) sell,
exchange, assign, or otherwise transfer ownership of such Consulting Shares to
any person; (y) hypothecate, mortgage, or otherwise transfer, offer, or pledge
such Consulting Shares as security for indebtedness or for any other purpose; or
(z) file a petition for protection from creditors under any of the United States
or any State. A Prohibited Transaction shall be null and void ab initio, and the
Company shall not, and shall not be required to, recognize or otherwise give
effect to any such transfer.
 
2.2.3  Restricted Stock; Lock-up. The Consulting Shares shall be “restricted
stock” for purposes of the Securities Act of 1933, as amended (“Securities
Act”), and the Consulting Stock shall be subject to a stop transfer order, which
Company shall deliver to its transfer agent. The certificates evidencing the
Consulting Shares shall bear a legend representing (A) that the shares may not
be sold, offered for sale or otherwise transferred or disposed of unless a
registration statement is in effect under the Securities Act or Company has
received an opinion of counsel satisfactory to it that an exemption from such
registration is applicable to such shares and (B) that the Company’s transfer
agent, prior to acting upon a request to transfer the stock to the name of a new
owner, must notify Company and must decline to effect such transfer absent the
approval of Company. The Consulting Shares shall be subject to certain lock-up
provisions pursuant to a separate Lock-up Agreement.
 
ARTICLE III
BUSINESS EXPENSES
 
3.1  Business Expenses. Consultant will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance by Thompson of his
duties on behalf of the Company, subject to the following: (a) all expenses are
to be submitted to the Company every two (2) weeks on formal expense sheets; and
(b) all expenses over Two Hundred and Fifty Dollars ($250.00) require prior
approval and submission of appropriate supporting documentation to the Chief
Financial Officer of the Company.
 
ARTICLE IV
TERMINATION OF ENGAGEMENT
 
4.1  Termination by the Consultant. The Consultant may terminate this Agreement
“For Good Reason” upon fifteen (15) days’ written notice to the Company subject
to the other Sections in this Article IV.
 
4.2  Definition of “For Good Reason”. In this Agreement, “For Good Reason” shall
mean any of the following reasons: (i) the Company materially decreases the
Consultant’s authority or responsibilities and/or assigns to the Consultant
duties inconsistent with Consultant’s position or (ii) the Company’s breach of
this Agreement which continues uncured for fifteen (15) days after receipt by
the Company of written notice from Consultant identifying such breach with
reasonable specificity and demanding an immediate cure thereof.
 
 
4

--------------------------------------------------------------------------------

 
4.3  Termination by Company. The Company may terminate this Agreement “With
Cause” upon fifteen (15) days’ written notice to Consultant subject to the other
Sections in this Article IV.
 
4.4  Definition of “With Cause”. In this Agreement, “With Cause” shall mean any
of the following causes: (i) Thompson ceases to be a representative of
Consultant or (ii) Consultant’s breach of this Agreement which continues uncured
for fifteen (15) days after receipt by Consultant of written notice from the
Company identifying such breach with reasonable specificity and demanding an
immediate cure thereof.
 
4.5  Definition of “Without Cause”. In this Agreement, “Without Cause” shall
mean any and/or all causes that are not specified in the definition of the term
“With Cause” in Section 4.4 above.
 
4.6  Termination Prior to October 31, 2008. Notwithstanding the foregoing
Sections in this Article IV, should Company terminate this Agreement prior to
October 31, 2008, whether “With Cause” or “Without Cause”, Company shall pay
Consultant the entire Consulting Fee that would have been payable through the
end of such date. The payment referred to in the foregoing sentence shall be
payable in arrears on the last day of each month and shall be in addition to
other termination payments that may be applicable as specified in Sections 4.7
and 4.8 below.
 
4.7  Termination by Company “Without Cause”. Should Company terminate this
Agreement “Without Cause”, Company shall pay Consultant fifty percent (50%) of
the remaining Consulting Fee that would have been payable through the end of the
Term, such payment to be made in equal amounts on December 31 of each calendar
year within the original Term.
 
4.8  Termination by Consultant “For Good Reason”. Should Consultant terminate
this Agreement “For Good Reason”, Company shall pay Consultant fifty percent
(50%) of the remaining Consulting Fee that would have been payable through the
end of the Term, such payment to be made in equal amounts on December 31 of each
calendar year within the original Term.
 
ARTICLE V
INVENTIONS AND TRADEMARK; CONFIDENTIAL INFORMATION;
NON-DISCLOSURE; UNFAIR COMPETITION; CONFLICT OF INTEREST
 
5.1  Inventions and Trademark. All ideas, inventions, trademarks, proprietary
information, know-how, processes and other developments or improvements
developed by Consultant, alone or with others, during the Term, that are within
the scope of Company’s business operations or that relate to Company’s work or
projects, are the exclusive property of Company. In that regard, Consultant
agrees to disclose promptly to Company any and all inventions, discoveries,
trademarks, proprietary information, know-how, processes or improvements,
patentable or otherwise, that it may make from the beginning of Consultant’s
engagement until the termination thereof, that relate to the business of
Company, whether such is made solely or jointly with others. Consultant further
agrees that, during the Term, it will provide Company with a reasonable level of
assistance, at Company’s sole option and expense, to obtain patents in the
United States of America, or elsewhere on any such ideas, inventions, trademarks
and other developments, and agrees to execute all documents necessary to obtain
such patents in the name of Company.
 
 
5

--------------------------------------------------------------------------------

 
5.2  Confidential Information. Consultant shall hold and keep confidential for
the benefit of Company all secret or confidential information, files, documents
other media in which confidential information is contained, knowledge or data
(collectively the “Confidential Information”) relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by Consultant during its engagement by Company or any of its affiliated
companies. Confidential Information does not include information that is already
public knowledge at the time of disclosure (other than by acts by Consultant or
Thompson in violation of this Agreement) or that is provided to Consultant by a
third party without an obligation with Company to maintain the confidentiality
of such information. After termination of Consultant’s engagement with Company,
Consultant shall not, without the prior written consent of Company, or as may
otherwise be required by law or legal process, communicate or divulge any
Confidential Information to anyone other than Company and those designated by
it. Consultant shall acknowledge that all confidential documents are and shall
remain the sole and exclusive property of Company regardless of who originally
acquired the confidential documents. Consultant agrees to return to Company
promptly upon the expiration or termination of its engagement or at any other
time when requested by Company, any and all property of Company, including, but
not limited to, all confidential documents and copies thereof in its possession
or control. Any loss resulting from a breach of the foregoing obligations by
Consultant to protect the Confidential Information could not be reasonably or
adequately compensated in damages in an action at law. Therefore, in addition to
other remedies provided by law or this Agreement, Company shall have the right
to obtain injunctive relief, in the appropriate court, at any time, against the
dissemination by Consultant of the Confidential Information, or the use of such
information by Consultant in violation hereof.
 
5.2.1  Restriction on Use of Confidential/Trade Secret Information. Consultant
agrees that its use of confidential/trade secret information is subject to the
following restrictions for an indefinite period of time so long as the
confidential/trade secret information has not become generally known to the
public:
 
(a)  Non-Disclosure. Consultant agrees that it will not publish or disclose, or
allow to be published or disclosed, confidential/trade secret information to any
person without the prior written authorization of the Company unless pursuant to
the services and Consultant’s duties to the Company under this Agreement.
 
(b)  Non-Removal/Surrender. Consultant agrees that it will not remove any
confidential/trade secret information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to its duties under this Agreement. Consultant further agrees that it
shall surrender to the Company all documents and materials in its possession or
control which contain confidential/trade secret information and which are the
property of the Company upon the termination of this Agreement, and that it
shall not thereafter retain any copies of any such materials.
 
 
6

--------------------------------------------------------------------------------

 
5.2.2  Non-Solicitation of Customers/Prohibition Against Unfair Competition.
Consultant agrees that at no time after its engagement with the Company will it
engage in competition with the Company while making any use of the Company’s
confidential/trade secret information. Consultant agrees that it will not
directly or indirectly accept or solicit, whether as an employee, independent
contractor or in any other capacity, the business of any customer of the Company
with whom Consultant worked or otherwise had access to the Company’s
confidential/trade secret information pertaining to its business with that
customer during the last year of Consultant’s engagement with the Company.
 
5.3  Non-Solicitation During Engagement. Consultant shall not during its
engagement inappropriately interfere with the Company’s business relationship
with its customers or suppliers or solicit any of the employees of the Company
to leave the employ of the Company.
 
5.4  Non-Solicitation of Employees. Consultant agrees that, for one year
following the termination of this engagement, it shall not, directly or
indirectly, ask or encourage any of the Company’s employees to leave their
employment with the Company or solicit any of the Company’s employees for
employment.
 
5.5  Breach of Provisions. If the Consultant breaches any of the provisions of
this Section 5, or in the event that any such breach is threatened by the
Consultant, in addition to and without limiting or waiving any other remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, to restrain any such breach or threatened breach
and to enforce the provisions of this Section 5.
 
5.6  Reasonable Restrictions. The parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this Section 5, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.
 
ARTICLE VI
INDEPENDENT CONTRACTOR
 
6.1  Independent Contractor. The Consultant’s relationship with the Company will
be that of an independent contractor, and neither Consultant nor Thompson shall
be partners or joint venturers with Company. Thompson shall not be an employee
of the Company.
 
6.2  No Authority. Neither the Consultant nor Thompson, nor any partner, agent
or employee of the Consultant, has authority to enter into contracts that bind
the Company or EliteXC or create obligations on the part of the Company or
EliteXC without the prior written authorization of the Company or EliteXC.
 
6.3  No Benefits. The Consultant and Thompson acknowledge and agree that
Thompson will not be eligible for any Company employee benefits, regardless of
whether the status of Thompson is redetermined by the Internal Revenue Service
or other regulatory authority to be that of employee.
 
 
7

--------------------------------------------------------------------------------

 
6.4  Withholding. Consultant shall have full responsibility for applicable taxes
on all amounts paid to Consultant under this Agreement, and by Consultant to
Thompson, and for compliance with all applicable labor and employment
requirements with respect to Thompson, including, without limitation, all
requirements respecting the withholding and payment of taxes.
 
ARTICLE VII
MISCELLANEOUS
 
7.1  Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives, heirs,
distributees, successors and assigns. Consultant may not assign any of its
rights and obligations under this Agreement. The Company may assign its rights
and obligations under this Agreement to any successor entity.
 
7.2  Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made (a) when personally delivered or (b) when sent
by telecopier and confirmed within 48 hours by letter mailed or delivered to the
party to be notified at its or his/her address set forth herein; or three days
after being sent by registered or certified mail, return receipt requested, (or
by equivalent courier with delivery documentation such as FEDEX or UPS) to the
address of the other party set forth or to such other address as may be
specified by notice given in accordance with this Section 7.2:
 
If to the Company:
ProElite, Inc.
12121 Wilshire Boulevard, Suite 1001
Los Angeles, California 90025
Telephone: (310) 526-8700
Facsimile: (310) 526-8740
Attention: Douglas DeLuca
   
If to Consultant:
FFP, Inc.
c/o Thomas Jay Thompson
1311 Lunalilo Home Road
Honolulu, Hawaii 96825
Telephone: (808) 233-8336
Facsimile: (808) ___-____

 
7.3  Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
 
7.4  Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid, unless expressed in a writing signed by
such first party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.
 
 
8

--------------------------------------------------------------------------------

 
7.5  Entire Agreement. This Agreement, the Asset Purchase Agreement and the
Noncompetition, Nonsolicitation And Nondisclosure Agreement by and between the
Company and the Consultant, set forth the entire agreement between the Parties
with respect to the subject matter hereof, and supersedes any and all prior
agreements between the Company and Consultant, whether written or oral, relating
to any or all matters covered by and contained or otherwise dealt with in this
Agreement. This Agreement does not constitute a commitment of the Company with
regard to Consultant’s engagement, express or implied, other than to the extent
expressly provided for herein.
 
7.6  Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid, unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.
Notwithstanding the foregoing sentence, no change shall be made with respect to
the time or form of any payments due hereunder.
 
7.7  Authority. The Parties each represent and warrant that it or he has the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
 
7.8  Attorneys’ Fees. If either party hereto commences a mediation or other
action against the other party to enforce any of the terms hereof or because of
the breach by such other party of any of the terms hereof, the prevailing party
shall be entitled, in addition to any other relief granted, to all actual
out-of-pocket costs and expenses incurred by such prevailing party in connection
with such action, including, without limitation, all reasonable attorneys’ fees,
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.
 
7.9  Titles. The titles of the sections of this Agreement are inserted merely
for convenience and ease of reference and shall not affect or modify the meaning
of any of the terms, covenants or conditions of this Agreement.
 
7.10  Gender and Number. As used in this Agreement, the masculine, feminine, or
neuter gender, and the singular or plural number, shall each include the other.
 
7.11  Mediation. To the fullest extent permitted by law, Consultant and the
Company agree to confidential mediation in accordance with the Rules, Procedures
and Protocols for Mediation of Dispute Prevention & Resolution, Inc., then in
effect of any and all controversies, claims or disputes between them arising out
of or in any way related to this Agreement, the engagement relationship between
the Company and Consultant and any disputes upon termination of engagement,
including but not limited to breach of contract, tort, discrimination,
harassment, wrongful termination, demotion, discipline, failure to accommodate,
family and medical leave, compensation or benefits claims, constitutional
claims; and any claims for violation of any local, state or federal law,
statute, regulation or ordinance or common law. For the purpose of this
agreement to mediate, references to “Company” include all parent, subsidiary or
related entities and their employees, supervisors, officers, directors, agents,
pension or benefit plans, pension or benefit plan sponsors, fiduciaries,
administrators, affiliates and all successors and assigns of any of them, and
this agreement to mediate shall apply to them to the extent Consultant’s claims
arise out of or relate to their actions on behalf of the Company. The Parties
agree to hold the mediation in Honolulu, Hawaii. The Parties also agree that a
good faith attempt to resolve all issues in mediation is a mandatory
prerequisite to further adversarial proceedings of any kind, including
commencement of litigation.
 
 
9

--------------------------------------------------------------------------------

 
7.12  This Agreement shall not be terminated by any voluntary or involuntary
dissolution of the Company resulting from either a merger or consolidation in
which the Company is not the consolidated or surviving corporation, or a
transfer of all or substantially all of the assets of the Company. In the event
of any such merger or consolidation or transfer of assets, Consultant’s rights,
benefits and obligations hereunder shall be assigned to the surviving or
resulting corporation or the transferee of the Company’s assets.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the day and year first above written.
 


FFP, Inc.
 
 
By:  /s/ Thomas Jay Thompson                       
Name: Thomas Jay Thompson
Title:   President and sole shareholder
ProElite, Inc.,
a New Jersey corporation
 
By:  /s/ Edward Hanson                             
Name: Edward Hanson
Title: CFO
 
 
/s/ Thomas Jay Thompson                       
Thomas Jay Thompson
 





 
10

--------------------------------------------------------------------------------

 